DETAILED ACTION
This action is responsive to the claims filed on April 6th, 2021. Claims 1-11, 13-17, and 19-20 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments to claims 14, 15 and 17 are sufficient to overcome the rejections under 112(b) and 112(d) from the previous office action. Applicant amended claims 14 and 17 to include language suggested by the examiner during the interview held on March 24th, 2021. After further consideration and the newly amended language, examiner believes Claim 15 does provide structural language with regards to the heat transfer path, therefore it further limits claim 14. 
	With regards to the replacement drawings, the shading has been removed overcoming the objection from the previous office action. Upon further consideration of Claim 6, examiner determined Figure 7C does provide adequate illustration of the departing section with at least one of a U-shaped and a V-shaped section, therefore the objection is withdrawn. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with applicant's attorney Tanya S. Gaylord on May 27th, 2021.
The application has been amended as follows: Claim 20 has been cancelled. 
Allowable Subject Matter
Claims 1-11, 13-17 and 19 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has amended independent claims 1 and 14 to include limitations from claims 12 and 18, which were indicated as th, 2021. These amendments are directed towards the structure of the defrost heater, specifically the coiled wire and its varying coil density. As stated in the interview held on March 24th, 2021 this language both added clarification needed for the claim limitation “the defrost heater is configured with a relatively higher power output than the second section of the defrost heater” and would overcome the rejections from the prior office action. For these reasons and the reasons laid out on pages 15 and 16 of the previous office action Claims 1-11, 13-17 and 19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO ROYO whose telephone number is (313)446-6657.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/R.R./Examiner, Art Unit 3763                                                                                                                                                                                                        




/CASSEY D BAUER/Primary Examiner, Art Unit 3763